Citation Nr: 0033562	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  90-26 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) has been received, and 
if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active Army service from January 1968 to 
January 1970; January 1971 to October 1972; and service in 
the United States Navy from January 1978 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Columbia, South Carolina.  
By way of history, the Board denied service connection for a 
nervous disorder in 1975 and 1981, and, on appeal from an 
August 1982 RO decision, the Board denied reopening a claim 
of service conection for psychiatric disability and denied 
service connection for PTSD in a decision dated in December 
1983.  This appeal stems from the veteran's March 1992 
application to reopen his PTSD claim.  The RO denied such 
claim in April 1992 and failed to issue a statement of the 
case in response to the veteran's notice of disagreement.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") later vacated an 
April 1993 Board decision that denied entitlement to 
nonservice-connected pension benefits, and also vacated a 
July 1996 Board decision that granted entitlement to 
nonservice-connected pension benefits based on the Board's 
failure to develop an appeal with respect to the veteran's 
PTSD claim.  Pursuant to Board remand in December 1998, the 
RO has since provided the veteran with a statement of the 
case pertinent to reopening his PTSD claim and the veteran 
has perfected an appeal with respect to that matter.  


FINDINGS OF FACT

1.  In a final decision dated in December 1983, the Board 
denied service connection for PTSD.

2.  The evidence submitted subsequent to the Board's December 
1983 decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The veteran served in the Republic of Vietnam; available 
service records show a non-combat military occupational 
specialty (MOS) for each period of service and indicate 
receipt of only noncombat-related awards and decorations.

4.  The service department has been unable to confirm the 
veteran's receipt of a Purple Heart and the veteran has not 
otherwise submitted competent evidence that he is eligible 
for any medal or decoration awarded for individual combat 
participation.

5.  The evidence reflects the veteran's service included 
assignment with an infantry unit and receipt of a combat 
certificate as a member of such unit.  

6.  The veteran is service-connected for residuals of a 
shrapnel wound to the right thigh presumed to have been 
incurred in Vietnam based on RO consideration of service 
records.

7.  The veteran has reported being wounded in Vietnam, 
witnessing death and/or injury of individuals in Vietnam, and 
otherwise being subject to stressful experiences coincident 
with his Vietnam service.

8.  The record contains multiple medical opinions attributing 
the veteran's manifestations of psychiatric disability to a 
diagnosis of PTSD and relating such diagnosis to his Vietnam 
service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  With resolution of any doubt in the veteran's favor, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1154 
(West 1991); 38 U.S.C. § 5107(b) (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303 (2000), 3.304(f), as amended effective 
March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A Department of Defense (DD) Form 214 is of record for each 
of the veteran's service periods.  From January 1968 to 
January 1970, the veteran's MOS was cook.  He served in the 
Republic of Vietnam.  The relevant DD Form 214 reflects 
receipt of no decorations, medals, badges, commendations, 
citations or awards indicative of combat for that period of 
service.  From January 1971 to October 1972, the veteran's 
MOS was stock clerk.  The relevant DD Form 214 reflects 
receipt of no decorations, medals, badges, commendations, 
citations or awards indicative of combat for that period of 
service.  From January 1978 to April 1980 the veteran's MOS 
was administrative specialist and clerk.  He had no foreign 
service and received no decorations or awards for that period 
of service.

In 1988 and 1995 the service department provided information 
relevant to the veteran's service awards, noting the veteran 
to have a Vietnam Service Medal with two bronze stars.  The 
Assistant Adjutant General of the United States Army 
certified that the department was unable to verify the 
veteran's entitlement to a Purple Heart award.  The 
Department of the Army provided copies of the veteran's in-
service orders and personnel records showing his MOS of cook 
during his Vietnam service with the Headquarters and 
Headquarters Company of the Fourth Infantry Division, and 
with the First Battalion, 69th Armory, Fourth Infantry 
Division.

The veteran has submitted a "173rd Airborne Brigade Vietnam 
Combat Certificate" awarded for faithful service with 1/50 
of the 173rd Airborne Brigade in the Republic of Vietnam for 
the period January 1969 to January 1970.  That certificate 
notes the veteran to be "deserving of the honors and respect 
afforded all Sky Soldiers whose courageous deeds and 
sacrifices have preserved the liberty of South Vietnam and 
advanced the cause of freedom throughout the world."  It 
continues to note that the Brigade "smashed the NVA [North 
Vietnamese Army] and Viet Cong whenever and wherever they 
found them.  The aggressive spirit displayed by the 
paratroopers and their airborne drive destroyed the enemy's 
will to fight in every encounter...The men assigned to the 
Brigade are all volunteers and are qualified parachutists.  
Each has made at least five parachute jumps."  The veteran's 
DD Forms 214 and other personnel records do not show him to 
be in receipt of training and/or badges indicative that he 
was a qualified parachutist.

The veteran has also submitted a certificate for the Army 
Commendation Medal for "meritorious service in the Republic 
of Vietnam during the period January 1969 to January 1970."  
Also, he submitted a copy of an unsigned, undated hospital 
tag from the Fourth Infantry Division showing his name, rank 
and organization and in the remarks section:  "2nd Purple 
Heart."  The nature of such hospitalization is not indicated 
on the tag copy.

The veteran's discharge from service period January 6, 1971 
to October 17, 1972, was initially characterized as 
undesirable due to episodes of willful misconduct; that 
discharge was later upgraded to honorable.  The veteran's 
discharge was upgraded based on recognition of personal 
problems not adequately responded to in the military 
environment.

A service medical record dated in May 1969 shows that someone 
had stepped on the veteran's right toe a month earlier.  

In April 1970 the RO received the veteran's application for 
VA benefits based on an infection following a lack of 
thorough cleaning of a claimed right leg fragment wound.  He 
reported treatment of such at the 17th Field Hospital from 
May to June 1969.  The RO requested pertinent records.  The 
Adjutant General responded that the veteran's health records 
were not on file and that records of alleged treatment had 
been requested from the 17th Field hospital.  A review of the 
record shows that a second request from that facility was 
also made; no records from the 17th Field Hospital have been 
received.

The RO denied service connection for a right thigh wound in 
May 1972 based on the absence of evidence of incurrence in 
the service records and the absence of evidence that a Purple 
Heart was authorized.  

A VA summary of hospitalization in December 1972 shows a 
diagnosis of anxiety reaction and notes that a 
musculoskeletal disorder of the lower extremities was not 
found.  The veteran reported pain in the right side and 
ankles following war wounds in Vietnam.  Examination revealed 
evidence of small scars in the right lower inner thigh and 
dorsal aspect of both feet.  X-rays were normal.

In October 1973, a VA examination was conducted.  The 
examiner noted the veteran's history of a shrapnel wound to 
the right thigh and foot while in service; the diagnoses 
included old shrapnel wound to the right anterior thigh, with 
slight limitation of motion, and residuals of injury to the 
right great toe.  In November 1973 the veteran underwent a 
psychiatric examination.  In connection with evaluation he 
iterated complaints relevant to his claims for VA benefits.  
He indicated he "got tin and glass in my right thigh because 
we were hit with shrapnel when driving a 5 ton truck over in 
Vietnam."  He reported a history to include that a physician 
threatened to amputate his leg and toe.  He reported 
treatment by a VA psychiatrist with Librium and Dalmane.  He 
reported problems getting along with people during his second 
period of service, and complained of sleep difficulties due 
to worry about negligence and his claim.  The examiner noted 
that the veteran emphasized somatic complaints and the need 
for settlement against the Federal government.  The 
impression was personality trait disturbance, paranoid 
personality with subjective symptoms of emotional tension.

In a rating decision dated in December 1973, the RO 
established service connection for an old shrapnel wound to 
the right anterior thigh and injury to the right great toe.  
The RO cited receipt of service records showing that the 
veteran had a shrapnel wound, specifically the January 1971 
re-enlistment examination indicating a scar on the right 
thigh and a superficial injury in Vietnam.  The RO also 
referenced service records from the veteran's first period of 
service noting complaints of foot pain.  

In connection with VA examination conducted in February 1975, 
the examiner noted the veteran's report of a left-sided 
rather than right-sided toe injury in service.  Examination 
revealed no evidence of involvement of peripheral nerve, 
peripheral blood vessels, muscles or bony involvement of the 
shrapnel injury in the thigh or toe and x-rays showed no 
retained foreign bodies.  Psychiatric examination in May 1975 
resulted in a diagnosis of adjustment reaction to adult life.  
The psychiatrist commented that the veteran showed no 
evidence of any neurosis or psychosis, but had hostile 
complaints by reason of not obtaining money from VA.  The 
examiner noted the veteran's low frustration tolerance and 
frequent complaints of nonexistent illnesses and that 
"[p]ossibly he may even be malingering on occasions."  The 
psychiatrist recounted a time where the veteran had appeared 
with complaints of bleeding from the nose and throat at which 
time examination was completely negative for any bleeding.  
The psychiatrist also noted the veteran's preoccupation with 
a great many somatic complaints, many of which had been 
investigated but not substantiated.  

A report of medical examination dated in September 1977 
includes note of a shrapnel wound to the right thigh.  A 
report of service medical evaluation dated in April 1980, in 
connection with the veteran's Naval service, includes note of 
a right thigh gunshot wound.

In July 1980 a special psychiatric examination of the veteran 
was conducted.  The veteran complained of feeling anxious and 
depressed since leaving service, as well as having sleep 
problems and suicidal threats.  The examiner noted the 
veteran's attempt to convince the examiner that he was much 
sicker than he really was.  The diagnosis was anxiety 
reaction and inadequate personality with paranoid traits.  

In a statement dated in February 1981, the veteran indicated 
he was wounded twice in service and received two Purple 
Hearts.  He also reported nerve problems while in the Army.  

In March 1982, the RO asked the veteran for information 
specific to his claimed stressful experiences in Vietnam.  
The veteran responded stating that in Vietnam he was subject 
to injury and foul treatment.  He complained of nightmares 
and not knowing how to treat people.  

A summary of VA hospitalization from April to June 1982 shows 
that the veteran was admitted on a voluntary basis for 
complaints of insomnia, a low energy level, nervousness and a 
loss of appetite, reportedly dated back one year prior to 
admission.  The VA examiner noted that psychological testing 
performed in June 1976 was deemed invalid due to elevated 
scales indicating that the veteran could be exaggerating his 
complaint, answering most items in the pathological direction 
and thus distorting the results in order to put himself in a 
bad light.  Mental hygiene clinic records in 1982 include 
note of the veteran's reported war nightmares and flashbacks.  
The assessment was Vietnam stress reaction.

In a decision dated in August 1982, the RO denied service 
connection for PTSD.  In a statement received in September 
1982, the veteran indicated that he was a driver in Vietnam, 
and not a cook.  He indicated he had plenty of hazardous duty 
such as driving a truck loaded with ammunition at night.  He 
stated that one night in May 1969 his camp was hit.  He was 
staying in a Green Beret camp and received scrap metal to his 
thigh, and his big toe was torn off.  He stated that several 
of his buddies were blown to pieces.  He indicated he nearly 
bled to death.  He indicated that while in the hospital the 
camp received heavy mortar fire and that the Viet Cong came 
into the hospital.  He stated that he was put on light duty 
after that and could not do anything right anymore.  He 
reported symptoms such as problems sleeping and then stated 
after being denied for benefits he went back into the Army 
where he experienced similar symptoms.  In another statement 
received in September 1982 the veteran reported that 
physicians had recorded him in his sleep and confirmed his 
nightmares related to combat.  

In March 1983 the veteran testified at a personal hearing.  
The veteran reiterated his duties in Vietnam as a truck 
driver and incurrence of wounds.  He stated that he received 
a Combat Infantryman's Badge for a stick stuck in the right 
toe and a Purple Heart but that such were not recorded in his 
record.  He also indicated he had a certificate for sky 
jumping and did two jumps but that that was not on his 
record.  Transcript at 1-3.  He said he lost a friend who was 
a medical student, killed right next to him.  Transcript at 
3.  

In a final decision dated in December 1983, the Board denied 
service connection for PTSD.

VA mental hygiene records dated from 1983 to 1985 include 
note of anxiety and depression.

In June 1985, the veteran presented for a VA examination.  
The examiner noted multiple complaints and that examination 
showed no clinical findings except for scars and/or the 
veteran refused examination of the body parts complained of.  
Also conducted at that time was a psychiatric examination.  
The examiner noted the veteran to demonstrate a "style of 
exaggeration seemed to be from outright malingering to 
perhaps a hysterical passive-aggressive habit/gesture over 
the years."  The veteran was described as an unreliable 
historian.  The veteran reported no relevant service facts to 
the examiner.  The examiner summarized that the veteran 
demonstrated a long history of a characterological disorder, 
best termed as a mixed personality disorder with sociopathic, 
passive-aggressive, paranoid and hysterical traits.  

A VA discharge summary for the period June to July 1986 
includes diagnoses of a factitious disorder with physical 
manifestations and a personality disorder.  The report notes 
the veteran's numerous somatic complaints.  Such also notes 
the veteran's marital difficulties.  That report includes 
note that the veteran was "sort of turned down by other 
patients who did not believe he had a genuine claim to a 
post-traumatic stress syndrome."  The conclusion was that 
the veteran's gloominess and unhappiness had often been 
labeled as depression but were actually a reaction to the 
resistance he encountered in his own approach to people and 
situations.  

The claims file contains a private report of psychiatric 
evaluation dated in September 1986.  The veteran complained 
of having bad dreams about Vietnam all the time.  He told the 
examiner he was discharged from the Army with a diagnosis of 
delayed stress syndrome.  The impression was delayed stress 
syndrome, characterized by sleep disturbance with nightmares 
and possibly depression.  The examiner also noted the veteran 
had been diagnosed as passive aggressive personality disorder 
but that not enough information had been obtained in 
connection with that examination to make the diagnosis 
independently.

In January 1990, the veteran testified at a personal hearing 
that his Vietnam MOS was a tanker, ranger and squad leader.  
Transcript at 2-3. 

In July 1991, the veteran underwent VA medical examinations 
that showed an absence of clinical findings to support many 
of his physical complaints.  

In August 1991, a VA neurologist noted that the veteran's 
complaints were vague.  That examiner cited, for example, the 
veteran's account of shrapnel wounds in Vietnam but that he 
was only able to show a scar on his leg.  The examiner noted 
the veteran's mental status was characterized by delusions in 
describing his pain and by paranoia in his feelings about how 
he had been treated.  Psychiatric examination was also 
accomplished at that time.  He reported being a truck driver 
while in Vietnam.  The examiner diagnosed PTSD based on the 
veteran's report of symptomatology.  On remand examination in 
November 1991, the veteran appeared in a wheelchair and 
reported depression and chronic back pain.  The examiner 
noted the veteran's manifested mood was not one of 
depression.  The veteran laughed and joked during the 
interview.  The examiner concluded the veteran appeared to 
have a long history of a personality disorder with evidence 
of complaints of symptoms for which no organic basis could be 
found.  

In January 1993, the veteran contacted his Senator protesting 
his denial of benefits; in the letter he indicated he had 
received two Purple Hearts and two Combat Infantryman's 
Badges.  

In April 1995 the RO requested the veteran for more specific 
details pertinent to his PTSD claim; the veteran responded 
that such information was on file.  

A report of general medical examination conducted in May 1995 
includes comment that the veteran had normal thought 
processes at the time of examination.  

In connection with spinal cord examination conducted in June 
1995, the veteran reported he had no cartilage in his entire 
body.  He indicated he had a scar on his left arm, which was 
the result of being attacked in Vietnam by a white man he 
presumed was Russian.  He stated that he underwent surgery 
and they threw away his ulna.  The examiner noted that the 
veteran did undergo an ulnar nerve transposition in 1992 and 
then stated "I don't know whether his story of being 
attacked by a Russian in Vietnam is fantasy or otherwise."

In July 1995 the veteran presented for VA psychiatric 
examination by Dr. T.  He complained of a 25-year history of 
isolation, sleep difficulty, nightmares, outbursts, physical 
pain and problems getting along with others.  He also 
described being afraid of loud noises and being jumpy, 
avoiding things having to do with war, and avoiding crowds.  
He complained of depression, suicidal thoughts in the past, 
and hearing voices telling him he is no good.  Dr. T. 
considered the possibility of a psychogenic pain syndrome in 
addition to other potential psychiatric diagnoses.  Dr. T. 
diagnosed PTSD due to involvement in the Vietnam war.  

In February 1996, Dr. T. again evaluated the veteran.  Dr. T. 
opined the veteran did not have a psychogenic pain disorder 
and that the veteran had PTSD.  Dr. T. stated "although as 
noted in [the veteran's] last summary by the Board of 
Veterans Affairs, he is unable to provide any adequate 
stressor and still remains vague.  However, his symptoms of 
difficulty sleeping, irritability, harassment from others, 
depressed mood, nightmares, and difficulty concentrating are 
consistent with the diagnosis of post-traumatic stress 
disorder."

In January 1999, the veteran presented for a VA psychiatric 
examination conducted by Dr. T.  Dr. T. noted review of the 
veteran's claims file and also noted having previously 
evaluated the veteran in July 1995 and February 1996.  The 
veteran complained of pain from physical problems, and 
indicated that he was bothered by noise, which made him 
nervous.  He reported having a Purple Heart on file even 
though he was never given a medal.  He stated he saw people 
killed and injured in Vietnam.  He indicated that although 
his MOS was a cook he did other duties, basically seeing 
combat.  He complained of crying spells, suicidal thoughts, a 
poor appetite, no energy level, difficulty sleeping, 
avoidance of Vietnam-related media, etc., and a bad temper.  
He also complained of combat dreams.  Dr. T. concluded that 
the veteran met the diagnostic criteria for PTSD.  

Pertinent Laws and Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Each disabling condition shown by a veteran's service 
records, or for which he seeks service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to VA policy to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 
3.303(a), 3.304(d) (2000).

Specific to PTSD, the pertinent regulation was revised during 
the pendency of the veteran's appeal.  Direct Service 
Connection (Post Traumatic Stress Disorder), 64 Fed. Reg. 
32,807 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f)).  
The change in the regulation was effective March 7, 1997, the 
date of the Court's decision in Cohen v. Brown, 
10 Vet. App. 128 (1997).  Because the law changed during the 
pendency of this appeal, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), 3rd edition 
and the 3rd edition, revised, to the fourth edition (DSM-IV).  
The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  The Court noted that "although it is 
not necessary to this decision here," the diagnoses of PTSD 
appeared to comport with the diagnostic criteria for PTSD.  
Id. at 144.  The governing regulation provides that if the 
Board, or other adjudicators, doubts whether the diagnosis of 
a mental disorder is substantiated, including as to whether 
the diagnostic criteria are met, or indeed rejects the 
diagnosis shown on examination, the case should be returned 
to the examiner for clarification.  38 C.F.R. § 4.126.  

According to the version of the regulation previously in 
effect, service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  A clear diagnosis of PTSD by a mental 
health professional must be presumed to concur with the 
applicable diagnostic criteria for that disorder in terms of 
the adequacy of the symptomatology and the stressor.  If the 
Board finds that the diagnosis does not comply with the 
applicable diagnostic criteria pertaining to the adequacy of 
the symptomatology or the severity of the stressor, remand of 
the case for clarification of the diagnosis or additional 
examination is required.  Cohen, 10 Vet. App. at 128.

The revised regulation provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) as amended effective March 7, 1997, 64 Fed. Reg. 
32807-32808 (June 18, 1999).

Both the old and new regulation provide that if the veteran 
did not serve in combat, the record must contain credible 
evidence corroborating the in-service stressor. Credible 
supporting evidence may consist of service department records 
or statements from individuals who have personal knowledge of 
the claimed events.  Gaines v. West, 11 Vet. App. 353 (1998).

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2000).  

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.


Analysis

Materiality

First, the Board notes that, in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that the Court 
erred in adopting the "material evidence" test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 
F.3d at 1363-64.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 
38 C.F.R. § 3.156(a).  In view of the fact that the Court has 
held in Fossie v. West, 12 Vet. App. 1 (1998), that the 
standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously announced in Colvin, and 
further in view of the fact that the RO appears to have 
denied the veteran's claims on the merits without benefit of 
the presumption of credibility, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of the psychiatric claims based on materiality 
herein, particularly insofar as the Board has determined the 
claim is reopened.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

Prior decisions denying service connection for psychiatric 
disability, specifically PTSD became final, to include a 
Board decision in 1983.  See 38 U.S.C. §§ 4004(b), 4005(c) 
(1984) [38 U.S.C.A. §§ 7104(b), 7105(c)].  The Board has 
therefore carefully reviewed the evidence received subsequent 
to the last final decision and notes that the additional 
evidence includes information pertinent to the veteran's 
claimed combat status and in-service stressors, as well as 
diagnoses of PTSD related by competent professionals to the 
veteran's period of service.  Such evidence is clearly 
material to the question at issue in the veteran's case and 
is so significant that it must be considered in connection 
with the claim.  Accordingly, the claim is reopened.  
38 C.F.R. § 3.156(a).


Service connection

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1)-(3), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran in this case has been afforded multiple 
examinations.  The Board is of the opinion that the record is 
currently adequate to make a determination and no further 
development is necessary.

The Board notes that as the Cohen determination was in effect 
when the RO last reviewed this case, and insofar as the RO in 
essence reopened the veteran's claim and denied service 
connection on the merits, the Board finds no prejudice to the 
veteran in proceeding with this case on the merits at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Further, in the instant case the Board finds that neither the 
old or new version of the regulation pertaining to PTSD is 
more favorable to the veteran.  In any case, the decision 
herein represents a complete grant of the benefit sought.

As amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. § 5107(b) now 
provides:

The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

On the merits of this case the first question to be answered 
is whether the veteran engaged in combat with the enemy.  The 
benefit-of-the-doubt rule in 38 U.S.C.A. § 5107(b) applies to 
determinations of whether a veteran engaged in combat with 
the enemy for purposes of 38 U.S.C.A. § 1154(b) in the same 
manner as it applies to any other determination material to 
resolution of a claim for VA benefits.  See VAOPGCPREC 12-99 
(1999).  The evidence submitted to support a claim that a 
veteran engaged in combat may include the veteran's own 
statements and an "almost unlimited" variety of other types 
of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).

Based on a review of the record, the Board finds that the 
evidence is in relative equipoise with respect to whether the 
veteran engaged in combat with the enemy.

The Board first notes that the veteran is service-connected 
for a shrapnel wound to the right thigh.  Currently, service 
medical records from the veteran's Vietnam service periods, 
to include reports of entrance and discharge, are not 
associated with the claims file.  However, prior RO and Board 
decisions reference that such records establish incurrence of 
a shrapnel wound in service.  The veteran has alternately 
reported incurrence of such shrapnel wound while driving a 
truck or when his camp was hit.  He has also, however, 
indicated incurrence of more than one wound during his 
Vietnam service.

Next, the Board notes the absence of documentation for any 
Purple Heart or other definitive combat citation in the 
record.  The Department of the Army was unable to verify the 
veteran's eligibility for a Purple Heart, but also did not 
definitively disprove such or provide any determination that 
the veteran was not engaged in combat.  The combat unit 
citation submitted by the veteran does not establish his own 
individual combat participation, but lends credibility to the 
likelihood that he may have seen wounded men or fatalities 
coincident with his assignment with that unit and that he 
himself may have participated in combat events.  The source 
of the copy of a hospital tag with the remarks "2nd Purple 
Heart" is unclear, and it is of questionable probative 
value.  Nevertheless, the record contains no specific 
evidence refuting that the veteran was treated for wounds in 
Vietnam, particularly given the lack of service medical 
records for this period of service and prior action by the VA 
accepting the incurrence of shrapnel wounds in Vietnam.

The Board notes that the veteran lacks credibility with 
respect to reported service details and also with respect to 
the manifestations of disability he claims.  He alternately 
reports receipt of one Purple Heart and one Combat 
Infantryman Badge or two of each citation.  He alleges an in-
service attack by a Russian, a story questioned by examiners.  
He presents with multiple medical complaints for which no 
objective pathology is found and based on which multiple 
medical professionals have questioned the validity of the 
veteran's history and complaints.  Despite such, the veteran 
is shown by the objective evidence to have served in Vietnam, 
and that evidence also shows that his service included 
assignment to an infantry division.

In sum, the Board has weighed the absence of complete service 
information pertinent to the veteran, his lay accounts of 
service events and the documentation he has submitted against 
the lack of objective proof of combat status in available 
service records.  Although the veteran may lack credibility 
with respect to details of his service, the record does show 
he served in Vietnam and in part with a unit whose mission 
involved combat.  What the record does not contain is any 
proof to negate that the veteran saw combat.  As stated, such 
determination is subject to the benefit of the doubt rule.  
In this case, the veteran presents as a soldier who served in 
Vietnam, is service-connected for a shrapnel injury presumed 
to have been incurred coincident with such service, and who 
possesses evidence such as a combat certificate indicating 
that some degree of exposure to mortars, shrapnel and seeing 
wounded men is not entirely inconsistent with his service 
assignment and duties.  Absent a preponderance of the 
evidence showing the veteran not to have seen combat, the 
benefit of the doubt is herein resolved in his favor.

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. 1154(b).  

Therefore, because the veteran's claimed in-service stressors 
are related to combat, and his testimony and statements are 
deemed consistent with combat, the Board finds that an in-
service stressor is established.  38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146.  The Board notes that a medical 
diagnosis that the veteran currently satisfies the diagnostic 
criteria for PTSD has been rendered in this case and that the 
sufficiency of the alleged stressors and the adequacy of 
symptomatology to support such a diagnosis are not 
questioned.  Furthermore ,the diagnosis of PTSD in the record 
is based on stressors related to the veteran's report of 
combat events coincident with service in the Republic of 
Vietnam.  As each of the criteria has been established, the 
Board finds that the evidence supports entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for PTSD is granted.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

 

